[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                      For the First Circuit

No. 02-1748

                   IN RE:  RICHARD J. LAMBERT,
                             Debtor.
                      _____________________

                  EMPLOYERS INSURANCE OF WAUSAU,
                        Objector, Appellee,

                                v.

                       RICHARD J. LAMBERT,
                        Debtor, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Robert E. Keeton, U.S. District Judge]
          [Hon. Carol J. Kenner, U.S. Bankruptcy Judge]


                              Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Stephen M. Sheehy, with whom Stephen M. Sheehy, P.C. was on
brief, for appellant.
     John R. Mayer, with whom Robert D. Friedman and Perkins, Smith
& Cohen, LLP were on brief, for appellee.



                        November 14, 2002
            Per Curiam.   This is a bankruptcy appeal in which the

debtor protests the denial of a discharge in bankruptcy.   We have

examined the entire record, reviewed the thoughtful decisions of

the bankruptcy court and the district court, studied the parties'

briefs, and entertained oral argument.     The bankruptcy court's

decision is factbound, and, pursuant to Bankruptcy Rule 8013, we

review that court's findings under a deferential "clear error"

standard.    Boroff v. Tully (In re Tully), 818 F.2d 106, 110 (1st

Cir. 1987).     In this instance, the decision turns largely on

credibility determinations, and we see nothing remotely approaching

clear error either in the court's findings or in its conclusions.

Since the district court has explained quite lucidly why the

bankruptcy court's decision must be upheld, In re Lambert, No. 01-

12174, slip op. (D. Mass. May 1, 2002), we need go no further.



Affirmed.   See 1st Cir. R. 27(c).




                                 -2-